Title: To Thomas Jefferson from George Jefferson, 11 November 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 11th. Novr. 1799.

I have duly received your two favors of the 8th. with the Certificates therein mentioned. Your Tobo. shall be shipped as you desire in the first Vessel to be had—together with Mrs. Keys, provided her order arrives in time; and if not, it shall go as soon thereafter as possible.
The Auditors Office having been shut I could not learn whether or not any thing has been done with the land of Mr. S.s you mention; I think it probable however that nothing has, as I understand no land has been sold for taxes since the year ’87, owing to some defect in the law.
I at last inclose you a form of a power of atty—from its length I  think it should have been had sooner; I likewise send you a stamp, lest you should meet with difficulty in procuring one.
I have again spoken to Mr. Wiseham, & again without effect.
I am Dear Sir Yours,

Geo. Jefferson

